             Case
              Case2:17-cv-01297-MJP
                   2:17-cv-01297-MJP Document
                                      Document520-1
                                               526 Filed
                                                    Filed06/01/20
                                                          05/29/20 Page
                                                                    Page11ofof22



 1                                                                 The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     RYAN KARNOSKI, et al.,                            Case No. 2:17-cv-01297-MJP
11

12               Plaintiffs, and                       ORDER GRANTING PLAINTIFFS’
                                                       UNOPPOSED MOTION TO EXTEND
13   STATE OF WASHINGTON,                              DISCOVERY MOTIONS DEADLINE

14               Plaintiff-Intervenor,                 NOTE ON MOTION CALENDAR:
15         v.                                          May 29, 2020

16   DONALD J. TRUMP, in his official capacity
     as President of the United States, et al.,
17

18               Defendants.

19

20         This matter comes before the Court on Plaintiffs’ Unopposed Motion to Extend Discovery

21   Motions Deadline. The Court having considered the Motion, Defendants’ position, and all

22   pleadings and papers on file herein, IT IS HEREBY ORDERED:

23         The current discovery motions deadline is extended and the Parties will provide the Court

24   with a proposed alternate deadline to be included in the updated case schedule due to the Court

25   prior to the next status conference schedule for June 23, 2020.

26

27

28
     ORDER GRANTING PLS.’ UNOPPOSED                        2101 Fourth Avenue, Suite 1500
     MOTION TO EXTEND DISCOVERY MOTIONS                      Seattle, Washington 98121
                                        Newman Du Wors LLP
     DEADLINE - 1                                                  (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
             Case
              Case2:17-cv-01297-MJP
                   2:17-cv-01297-MJP Document
                                      Document520-1
                                               526 Filed
                                                    Filed06/01/20
                                                          05/29/20 Page
                                                                    Page22ofof22



 1   IT IS SO ORDERED
 2   Dated this 1st day of June, 2020.
 3

 4                                                  __________________________________
                                                    The Honorable Marsha J. Pechman
 5                                                  United States District Court Judge
 6   Presented by:
     NEWMAN DU WORS LLP
 7

 8   s/ Jason B. Sykes
     Derek A. Newman, WSBA No. 26967
 9   dn@newmanlaw.com
     Jason B. Sykes, WSBA No. 44369
10
     jason@newmanlaw.com
11   Rachel Horvitz, WSBA No. 52987
     rachel@newmanlaw.com
12   2101 Fourth Ave., Ste. 1500
     Seattle, WA 98121
13   (206) 274-2800
14
     LAMDBA LEGAL DEFENSE AND
15   EDUCATION FUND, INC.
     Tara Borelli, WSBA No. 36759
16   tborelli@lambdalegal.org
     Camilla B. Taylor (admitted pro hac vice)
17   Peter C. Renn (admitted pro hac vice)
18   Sasha Buchert (admitted pro hac vice)
     Kara Ingelhart (admitted pro hac vice)
19   Carl Charles (admitted pro hac vice)
     Paul D. Castillo (admitted pro hac vice)
20
     OUTSERVE-SLDN, INC. N/K/A
21   MODERN MILITARY ASSOCIATION
22   OF AMERICA
     Peter Perkowski (admitted pro hac vice)
23
     KIRKLAND & ELLIS LLP
24   James F. Hurst, P.C. (admitted pro hac vice)
     Steve Patton (admitted pro hac vice)
25
     Jordan M. Heinz (admitted pro hac vice)
26   Vanessa Barsanti (admitted pro hac vice)
     Daniel I. Siegfried (admitted pro hac vice)
27   Sam Ikard (admitted pro hac vice)

28   Counsel for Plaintiffs
     ORDER GRANTING PLS.’ UNOPPOSED                        2101 Fourth Avenue, Suite 1500
     MOTION TO EXTEND DISCOVERY MOTIONS                      Seattle, Washington 98121
                                        Newman Du Wors LLP
     DEADLINE - 2                                                  (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
